Exhibit 10.1.1

 

AMENDMENT NO. 2

TO THE

UNIFIED WESTERN GROCERS, INC.

CASH BALANCE PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of January 1, 2002, as follows. If there is a
conflict between this Amendment and Appendix B (EGTRRA Model Amendment) of the
Plan, then Appendix B shall govern.

 

1. Section 6.3(a) of the Plan is amended and restated to read as follows:

 

“(a) If an optional form of benefit has been selected as set forth in
Section 6.2, a Participant may elect one of the benefit options set forth below.
The Participant’s optional form of benefit shall be the Actuarial Equivalent of
the Participant’s normal form of benefit. Notwithstanding the foregoing, the
optional temporary annuity provided for in Subsection (e) below and the
installment or lump sum distribution provided for in Subsection (f) below shall
be determined using the Applicable Mortality Table and the Applicable Interest
Rate. If the present value of such Participant’s Accrued Benefit is not in
excess of $5,000, the Committee may direct the Trustee to distribute such
benefits as an immediate cash lump sum, without such Participant’s consent.”

 

2. Section 6.9(a)(ii) of the Plan is amended and restated to read as follows:

 

“(ii) If the payment of benefits begin before a Participant’s Social Security
Retirement Age, the maximum benefit limit set forth above shall be reduced, if
necessary, as follows:

 

(A) If a Participant’s Social Security Retirement Age is 65, the dollar
limitation for benefits commencing on or after age 62 is determined by reducing
the maximum benefit limit by 5/9 of one percent for each month by which benefits
commence before the month in which the Participant attains age 65.

 

(B) If a Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the maximum benefit limit by 5/9 of one percent for each of the first
36 months and 5/12 of one percent for each of the additional months (up to 24
months) by which benefits commence before the month of the Participant’s Social
Security Retirement Age.

 

(C) If the annual benefit of a Participant commences prior to age 62, the
determination as to whether the limitations described in this Section have been
satisfied shall be made in accordance with the Regulations prescribed by the
Secretary of the Treasury or his delegate by adjusting the dollar limitation so
it is the Actuarial Equivalent of the dollar limitation applicable at age 62.
Actuarial Equivalent for this purpose shall be subject to the limitations of
Code Section 415(b)(2)(E).”

 

-1-



--------------------------------------------------------------------------------

3. The following new Section 6.9(a)(iv) is added to the Plan and the current
Section 6.9(a)(iv) is renumbered to be Section 6.9(a)(v):

 

“(iv) If the Participant’s benefit payable under this Plan is payable in a form
other than the Participant’s normal form of benefit, the determination as to
whether the limitations described in this Section have been satisfied shall be
made in accordance with Regulations prescribed by the Secretary of the Treasury
or his delegate by adjusting such benefit so that it is the actuarial equivalent
to a benefit in the normal form of benefit. For benefits that are not subject to
Code Section 417(e)(3), the actuarial equivalent of benefits payable in a normal
form shall be equal to the greater of the equivalent annual benefit computed
using the interest rate and mortality table specified in the Plan for actuarial
equivalence for the particular form of benefit payable, and the equivalent
annual benefit computed using a 5% interest rate assumption and the Applicable
Mortality Table. For benefits that are subject to Code Section 417(e)(3), the
actuarial equivalent of benefits payable in a normal form shall be equal to the
greater of the equivalent annual benefit computed using the interest rate and
mortality table specified in the Plan for actuarial equivalence for the
particular form of benefit payable, and the equivalent annual benefit computed
using the Applicable Interest Rate and the Applicable Mortality Table.”

 

4. The effective date of Amendment No. 1 to the Plan shall be January 1, 2002.

 

* * * * *

 

The Company has caused this Amendment No. 2 to be signed on the date indicated
below, to be effective as indicated above.

 

       

“Company”

       

UNIFIED WESTERN GROCERS, INC.

Dated:    November 15, 2004

     

By:

  /s/    DON GILPIN                         Don Gilpin            

Its:

  Vice President, Human Resources

 

-2-